DETAILED ACTION
This is in response to the amendment filed on 12/18/2020. Claims 1-20 are pending in this Action. Claims 21-24 are allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In response to the first Office Action, claims 4, 14, 20, and 21 have been amended, no claim has been cancelled, and no new claim has been added.
The amendments to the specification are entered. 
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 
The Applicant’s amendment regarding claim objection is accepted by the Examiner. Therefore, prior claim objection is withdrawn. 
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. 
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
The applicant in pages of 15-17 of the Remark argues 
In contrast, Petculescu in view of Ueda fails to teach or suggest processing the portion of the data received in parallel in combination with updating a view on a display to include a section of the data after the section completes processing and before a remaining section of the data received completes processing…
Thus, it is correct that the data points in the rendering subset may be iteratively updated in Petculescu. However, there is no indication that this update occurs after rendering has commenced. Stated differently, according to the teachings of Petculescu, the rendering subset is apparently completed via one or more iterations of the method described before the rendering subset is provided to the Tenderer. Thus, the view on the display is not updated before processing of all of the data is completed. Instead, only the rendering subset is updated before processing completed. Then the view on the display is generated by the Tenderer. As such, Petculescu fails to teach or suggest the recited updating a view on a display to include a section of the received data after the section completes processing and before a remaining section of the received data completes processing. Moreover, as the Examiner has acknowledged in his citation of Ueda, Petculescu also fails to discuss processing the data in parallel.
Ueda fails to remedy the defects of Petculescu. ... the combination would still result in a single rendering subset of data points that is provided to the Tenderer. As such, the combination would still provide a view only after processing of the data points is completed. Thus, Petculescu in view of Ueda fail to teach or suggest updating a view on a display to include a section of the received data after the section completes processing and before a remaining section of the data received completes processing. Petculescu in view of Ueda fail to teach or suggest the method, system and computer program product of claims 1, 12 and 20. Accordingly, Applicant respectfully submits that claims 1, 12 and 20 are allowable over the cited references.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See MPEP 2111.1 (II).
The Examiner construes the claimed limitations based on their broadest and reasonable interpretation in light of the specification without importing limitations from the specification into the claim. The claimed limitation of “updating, using the processor, a view on a display to provide an updated view, the updated view including a first section of the portion of the dataset after the first section completes processing but before a remaining section of the portion of the dataset completes processing,” as recited in claim 1 requires that in order to update the view the processing for a first section of the portion of data set is completed before processing of the remaining portions of the data set. In another word, when the processing of the first part of the data set is completed, the second portions of data set completes processing. 
Here, Petculescu in at least Fig. 11-12 discloses generating a UI and updating the UI with rendering of the portions of data sets. For example, the UI of the Fig. 12, first is updated by rendering or displaying of the fist subset of the data set (i.e. more dense data 1202). The processing of the first subset of the data set completes and rendered 
After processing and rendering of the first subset of the data set on UI, the second subset of the data set is processed and rendered on the UI of the Fig. 12 “above” or “on top of” the previously rendered first data set (i.e. less dense data 1204). See Petculescu: steps 1108-1110 of Fig. 11 and paragraphs 114-115. 
Therefore, the UI of the Fig. 12 is updated by first processing and displaying of the first subset of the data set (i.e. more dense data 1202) before processing and displaying of the second subset of the data set (i.e. less dense data 1204) which is displayed on top of first processed data. 
Moreover, the Examiner respectfully disagrees with the applicant’s assertion that “there is no indication that this update occur after rendering has commenced.” The Examiner holds that the term “render” is used as synonym to term “display” in Petculescu reference. For example, Petculescu points out that “the first subset in UI [user interference] is rendered” (paragraph 113) or “the second subset is rendered above the first subset with respect to a z-order in the UI.” Here, rendering means displaying. 
Furthermore, the Examiner respectfully disagrees with the applicant’s assertion that “the view on the display is not updated before processing of all of the data is completed.” The claim only requires that the view is updated by completing the process of the first data portion before completing the process of the remaining data. As it was explained above, in the UI disclosed by Petculescu the process of the first data subset 
Hence, based on aforementioned explanation and reasoning Petculescu discloses or at least suggests claimed limitation of “updating, using the processor, a view on a display to provide an updated view, the updated view including a first section of the portion of the dataset after the first section completes processing but before a remaining section of the portion of the dataset completes processing,” as recited in claim 1 and similarly in claims 12 and 20.
Therefore, the combination of Petculescu and Ueda discloses all the limitation of claim 1, 12 and 20 including above limitation.

With respect to claims 4-6 and 14-15, the Examiner respectfully disagrees with the Applicant’s argument presented in pages 18-19 of the Remark. The applicant specifically asserts that “Alesiani does not indicate that the vectors are used in formulating a request for tile(s) to be processed such that level and number of tiles requested include the largest number of data points that is not more than the maximum number of data points corresponding to the client resource(s). Petculescu and Ueda are silent as to the use of trees. Petculescu in view of Ueda in further view of Alesiani thus fail to teach or suggest the methods and systems of claims 4-6 and 14-15.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As, it is set forth in the rejection of the claim 4, the combination of Petculescu and Ueda discloses that the number of data points could be within 1000-10,000 that does not exceed a threshold (e.g. 10,000) that is requested for rendering the data subset (See Petculescu: at least Fig. 11-12, para 79 and 102) which corresponds to the claimed feature of the requested number of data points being a largest number of data points for the tree that includes the portion of the dataset and does not exceed a maximum number of data points, the maximum number of data points corresponding to the at least one client resource; and sending, using the processor, a request for the portion of the dataset to a server
On the other hand, Alesiani discloses a dataset represented as a hierarchical levels of tiles that includes data points and a vector/matrix that includes the number of data points in a tile (i.e. reads on the ‘manifest’). Alesiani further discloses determining the number of data points included in tile or portion of data set. See Alesiani: at least para 57, 86, 96, and 106.
combined teachings of Petculescu, Ueda and Alessiani discloses the limitation of wherein the dataset includes a tree and a manifest, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree, the method further including; determining, from the manifest and using the processor, a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile including the portion of the dataset, the portion of the at least one tile having a requested number of data points.
The same response that set forth for the arguments against claims 1, 12, and 20 applies to arguments against claims 2-3, 7-11, 16, and 18-19.
In conclusion, based on above explanation and reasoning the 35 USC 103 rejections of claims 1-20 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petculescu et al., US 2019/0065563 (Petculescu, hereafter) in view of Ueda et al., US 2015/0128150 (Ueda, hereafter).
Regarding claim 1,
a method, comprising: 
receiving a portion of a dataset, the dataset having a number of data points (See Petculescu: at least Fig. 11 and para 55-56 and 110-113, a subset of data set including data points); 
processing, (See Petculescu: at least Fig. 11 and para 45, 55-56 and 110-113); and 
updating, using the processor, a view on a display to provide an updated view, the updated view including a first section of the portion of the dataset after the first section completes processing but before a remaining section of the portion of the dataset completes processing (See Petculescu: at least Fig. 11-12 and para 111-114, the view on display or GUI (e.g. Fig. 12) is updated by updating the UI with rendering the first subset of the data set after completing the process (more dense data 1202) and before completing the second process to render/display the remaining second subset of the data set (less dense data 1204)). 
Although, Petculescu disclosing receiving a request for the first data set and receiving second subset of the second data set concurrently (See Petculescu: para 114) and processing of the data subset of dataset using a processor, but Petculescu does not explicitly teach parallel processing of portions of dataset. 
On the other hand, Ueda discloses dividing data into plurality of segments and processing the segments in parallel (See Ueda: at least Fig. 3 and para 34 and 47-48). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Petculescu with Ueda’s teaching in order to process the subset of dataset in parallel, with reasonable 
Regarding claim 2,
the combination of Petculescu and Ueda discloses updating the updated view with a second section of the portion of the dataset after the second section completes processing to provide an additional updated view, the additional updated view being closer to a final view including the portion of the dataset as processed than the updated view (See Petculescu: at least Fig. 11-12 and para 111-114). 
Regarding claim 3,
the combination of Petculescu and Ueda discloses wherein the portion of the dataset includes a requested number of data points, the requested number of data points being at least 500,000 data points and not exceeding a maximum number of data points corresponding to at least one client resource, the maximum number of data points being at least one million data points (See Petculescu: at least para 32-33, 49, 70-71, 79, 82, and 143, the number of data points in a subset of dataset could be within a numerical limit, such as 1000-10000 or more. It would have been an obvious matter of design choice to include numerical limitation of data points between 500,000-1,000,000 data points. It appears that the invention would perform equally well with the 500,000-1,000,000 data points. A design incentive could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in the claimed invention). 
Regarding claim 9,
 wherein the processing in parallel further includes: splitting the portion of the dataset into a plurality of sections including the first section; processing the plurality of sections using a plurality of threads, each of the plurality of threads processing at least a portion of a section; tracking an intermediate state level for a first thread if the first thread processes a first portion of a section; providing the intermediate state from the first thread to a second thread if the second thread processes a second portion of the section; and merging a plurality of results from the plurality of threads (See Petculescu: at least Fig. 11-12 and para  32-33, 49, 70-71, 79, 82, 111-114, and 143 and Ueda: at least Fig. 3-5 and para 34, 47-48, 62, 84, and 154).
 Regarding claim 10,
the combination of Petculescu and Ueda discloses receiving, at the processor, 
a request to correlate an additional view with the view, the additional view corresponding to the additional portion of the dataset; and is repeating the receiving, processing and updating for the additional view and the additional portion of the dataset (See Petculescu: at least Fig. 11-12 and para 56, 78, and 111-114).
Regarding claims 12-13 and 17-18,
the scopes of the claims are substantially the same as claims 1-2 and 9-10, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 9-10, respectively.
Regarding claim 20,
.

Claims 4-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petculescu et al., US 2019/0065563 in view of Ueda et al., US 2015/0128150 and further in view of Alesiani et al., US 2016/0124992 (Alesiani, hereafter).
Regarding claim 4,
The combination of Petculescu and Ueda discloses the requested number of data points being a largest number of data points for the tree that includes the portion of the dataset and does not exceed a maximum number of data points, the maximum number of data points corresponding to the at least one client resource; and sending, using the processor, a request for the portion of the dataset to a server (See Petculescu: at least Fig. 11-12, para 79 and 102, the number of data points could be within 1000-10,000 that does not exceed a threshold (e.g. 10,000) that is requested for rendering the data subset).
However, it does not explicitly teach wherein the dataset includes a tree and a manifest, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile, the manifest indicating a particular number of data points in each of the at least one tile for each level of the tree, the method further including; determining, from the manifest and using the processor, a portion of the at least one tile of a level of the plurality of levels, the portion of the at least one tile including the portion of the dataset, the portion of the at least one tile having a requested number of data points.
On the other hand, Alesiani discloses a dataset represented as a hierarchical levels of tiles that includes data points and a vector/matrix that includes the number of data points in a tile (i.e. reads on the ‘manifest’). Alesiani further discloses determining the number of data points included in a tile or portion of data set. See Alesiani: at least para 57, 86, 96, and 106.
 Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Petculescu and Ueda with Alesiani’s teaching in order to implement above functions, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by organizing the data in form of tiles that ensures an efficient processing since for example tiles can be subdivided adapted to a memory capacity of a computing device so that an efficient processing and an efficient memory usage of tiles on different computer device is enabled.
Regarding claim 5,
the combination of Petculescu, Ueda, and Alesiani discloses wherein the requested number of data points is at least 500,000 data points and the maximum number of data points is at least one million data points (See Petculescu: at least para 32-33, 49, 70-71, 79, 82, and 143, the number of data points in a subset of dataset could be within a numerical limit, such as 1000-10000 or more. It would have been an obvious matter of design choice to include numerical limitation of data points between 500,000-1,000,000 data points. It appears that the invention would perform equally well . 
 Regarding claim 6,
the combination of Petculescu, Ueda, and Alesiani discloses wherein the dataset is a portion of a first dataset, the first dataset including the dataset and a second dataset, the tree and the dataset corresponding to a first interval, the second dataset having a second number of data points and corresponding to a second interval, the method further comprising: receiving a part of a second tree and an additional manifest for the second tree, the second tree being for the second dataset and the second interval, the second tree having a second plurality of levels, each of the second plurality of levels including a second portion of the second number of data points organized into at least a second tile, the additional manifest indicating an additional number of data points in each of the at least the second tile for each level of the second tree, the part of the second tree corresponding to an additional portion of the second dataset; and processing, in parallel using the processor, the additional portion of the second dataset; and wherein the updating further includes providing to a graphics processing unit memory the portion of the dataset and the additional portion of the second dataset as at least one binary memory (See Petculescu: at least Fig. 11-12 and para  32-33, 49, 70-71, 79, 82, 111-114, and 143 and Alesiani: at least para 57, 86, 96, and 106).
Regarding claims 14-15,
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petculescu et al., US 2019/0065563 in view of Ueda et al., US 2015/0128150 and further in view of Garcia et al., US 2012/0020537 (Garcia, hereafter).
The combination of Petculescu and Ueda discloses the limitations as stated above including generating a first and second views. However, it does not explicitly teach receiving at the processor a request to change from the view to a second view before the portion of the dataset has completed processing; and wherein the updating further includes discarding, using the processor, a part of the portion of the dataset before the part of the portion of the dataset has completed processing. 
On the other hand, Garcia discloses discarding a first image and changing the view with a second image before completing processing of data (See at least para 16 and 105-107). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Petculescu and Ueda with Garcia’s teaching in order to implement above function, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by saving memory space when a view is not needed and updated with a new view.

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petculescu et al., US 2019/0065563 in view of Ueda et al., US 2015/0128150 and further in view of Garcia et al., US 2012/0020537 and further in view of Munro, US 2002/0033837.
Regarding claim 8,
the combination of Petculescu and Ueda discloses the limitations as stated above including generating a first and second views. However, it does not explicitly teach receiving at the processor a request to change from the view to a second view on the display before the portion of the dataset has completed processing. 
On the other hand, Garcia discloses discarding a first image and changing the view with a second image before completing processing of data (See at least para 16 and 105-107). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Petculescu and Ueda with Garcia’s teaching in order to implement above function, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by saving memory space when a view is not needed and updated with a new view.
The combination of Petculescu, Ueda, and Garcia discloses the limitations as stated above. However, it does not explicitly teach wherein the updating further includes determining, using the processor, whether a part of the portion of the dataset that is at least partially processed is reusable for the second view; and reusing, using the processor, the part of the portion of the dataset for the second view if the part is reusable. 

Regarding claim 16,
the scope of the claim  is substantially the same as claim 8, and is rejected on 
the same basis as set forth for the rejection of claim 8.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petculescu et al., US 2019/0065563 in view of Ueda et al., US 2015/0128150 and further in view of Liu et al., US 2005/0273573 (Liu, hereafter).
Regarding claim 11,
the combination of Petculescu and Ueda discloses the limitations as stated above including wherein the portion of the dataset includes a column (See Ueda: at least Fig. 9). However, it does not explicitly teach receiving, at the processor, a request to correlate the column with an additional column of an additional dataset; and providing, using the processor, an index for the column and the additional column. 

Regarding claim 19,
the scope of the claim  is substantially the same as claim 11, and is rejected on the same basis as set forth for the rejection of claim 11.

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claim 21.
The examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in claim 21, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not 
The dependent claims 22-24, being definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARES JAMI/
Primary Examiner, Art Unit 2162
02/20/2021